Citation Nr: 0001230	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left shoulder, currently 
evaluated 20 percent disabling.

2.  Entitlement to a separate compensable rating for a shell 
fragment wound scar of the left shoulder.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left elbow.

4.  Entitlement to a separate compensable rating for a shell 
fragment wound scar of the left elbow.

5.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated 10 percent disabling.

6.  Entitlement to an increased rating for tinnitus, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1967 
to November 1968.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a rating 
decision in January 1995 which, in pertinent part, confirmed 
and continued noncompensable evaluations for shell fragment 
wound residuals, classified as a left shoulder scar and as a 
left elbow scar.  A noncompensable rating for right ear 
hearing loss, with tinnitus was raised to 10 percent.  
Service connection was denied for left ear hearing loss; 
service connection was also denied, in pertinent part, for 
residuals of a shell fragment wound of the left thumb (hand).  
Subsequently, the RO granted service connection for residuals 
of a shell fragment wound of the left hand and assigned a 30 
percent rating for that disability.  There has been no appeal 
for a higher rating for this disorder.

A May 1999 rating decision assigned a 20 percent evaluation 
for a left shoulder disability, now classified as residuals 
of a shell fragment wound to the left shoulder, with retained 
foreign body and traumatic arthritis.  Service connection was 
granted for left ear hearing loss; a single 10 percent 
evaluation was then assigned for bilateral hearing loss; 
tinnitus was separately evaluated as 10 percent disabling.  A 
noncompensable evaluation was confirmed and continued for a 
left elbow disability, now classified as residuals of a shell 
fragment wound to the left elbow.

Considering the manner in which this case was processed by 
the RO, precedent of the United States Court of Appeals for 
Veterans Claims (Court) regarding what constitutes a full 
grant of an appeal for an increased rating, and the Court's 
decision in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Board concludes that there are now six issues on appeal.  
Those issues have been set forth on the title page of this 
decision.

Issues numbered 1 through 5 are addressed in the decision 
below.  Issue number 6 is addressed in a remand at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran sustained shell fragment wounds to the left 
shoulder and left elbow in service in 1968.

2.  Residuals of a shell fragment wound to the left shoulder 
are manifested primarily by traumatic arthritis of the joint 
producing limitation of motion of the arm to 85 degrees of 
abduction; there is no more than moderate impairment of 
Muscle Group IV on the left.

3.  A shell fragment wound scar of the left shoulder is 
tender and painful on objective demonstration.  

4.  Residuals of a shell fragment wound to the left elbow are 
manifested primarily by traumatic arthritis of the joint 
producing a minimal degree of limitation of motion; there is 
no more than slight impairment of Muscle Group VI on the 
left.

5.  A shell fragment wound scar of the left elbow is 
asymptomatic.

6.  The veteran has Level XI hearing in the right ear and 
Level II hearing in the left ear.

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a shell 
fragment wound to the left shoulder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201, 5304 (1999).

2.  A 10 percent rating for a shell fragment wound scar of 
the left shoulder is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

3.  A 10 percent rating for residuals of a shell fragment 
wound to the left elbow is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5010, 5206, 5207, 5306 (1999).

4.  A compensable rating for a shell fragment wound scar of 
the left elbow is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

5.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6101 (effective 
prior to and on and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran, on 
September 23, 1968, sustained shell fragment wounds of the 
back and left elbow.  The wounds were debrided and closed.  
X-ray examination showed no fractures.  The wounds were well-
healed at discharge from the hospital on October 7, 1968.

A VA orthopedic examination was performed in May 1969.  A 
well-healed scar, 11/2" x 1/4", was seen on the skin over the 
left olecranon process.  The scar was slightly raised, but 
not tender, not adherent and not contracted.  Also seen was a 
healed scar, 1 3/4" x 3/4", over the left scapula.  The scar 
was not depressed or raised, and was not tender, adherent, or 
contracted.  The appellant had normal range of motion of the 
left elbow joint and left forearm and shoulder.  The 
assessment was that no orthopedic condition was found.  

A VA audiological examination was also performed in May 1969.  
The results were interpreted as showing normal hearing in the 
left ear; a sensorineural hearing loss was detected in the 
right ear.  Subsequent VA audiological examinations through 
1992 reflect the presence of a bilateral sensorineural 
hearing loss.

On VA orthopedic examination in October 1983, it was noted 
that the veteran had a healed, nonrestrictive, and 
asymptomatic scar of the left olecranon process.  Also noted 
was a healed scar of the left shoulder, with no resulting 
deformities.  X-ray examination revealed that the left 
shoulder girdle was intact.  There was a 3 mm., metallic 
foreign body seen in the soft tissues of the left shoulder 
girdle.  No fractures or arthritic changes were seen.  The 
glenohumeral and acromioclavicular relationships were normal.

A VA examination was conducted in July 1985.  The appellant 
related that he had worked as a forklift operator at a steel 
foundry from January 1965 through June 1984.  He indicated 
that he had not lost time from work in the past twelve 
months.  Scars were again identified over the left olecranon 
process and over the left superior posterior shoulder.  The 
appellant had full active and passive range of motion of the 
left shoulder and left elbow.  Left upper extremity strength 
was graded as 4/5.  No muscle wasting was seen.  The 
diagnoses were probable degenerative joint disease, 
generalized, unrelated to shrapnel injury; and probable post-
traumatic arthritis of the left shoulder and, to some extent, 
the left elbow.

VA outpatient reports, dated in 1990 and 1991, reflect the 
veteran's treatment primarily for disorders which are not the 
subjects of this appeal, including rheumatoid arthritis.  
Additionally, audiological evaluations reconfirmed bilateral 
sensorineural hearing loss, with tinnitus, and it was noted 
that amplification was indicated.  Further, examination at a 
clinic in March 1991 revealed that the left elbow had 
moderate tenderness at the dorsal aspect; no swelling was 
noted.  The veteran had active range of motion of the left 
elbow, with pain, achieving 120 degrees of flexion, and 
lacking 10 degrees of full extension; supination and 
pronation were from 0 to 25 degrees.  There was slight 
tenderness at the dorsal aspect of the left shoulder; no 
swelling was present.  The veteran had active range of motion 
of the left shoulder, with pain, achieving 100 degrees of 
flexion, 30 degrees of extension, 120 degrees of abduction, 
30 degrees of internal rotation and 45 degrees of external 
rotation.  In April 1991, x-ray examination of the left 
shoulder showed minimal degenerative changes of the left 
acromioclavicular joint space.  X-ray examination of the left 
elbow also showed mild degenerative arthritis.

A VA examination of scars was performed in March 1994.  It 
was noted that the appellant had a painless scar of the left 
shoulder.  Also seen was a scar over the left elbow.  He 
claimed loss of motion of the left elbow area, secondary to 
the shrapnel wound.

A VA examination of joints in March 1994 revealed that the 
veteran exhibited sensitivity on palpation of scars over the 
left olecranon and left scapula.  Range of motion of the left 
shoulder was as follows:  abduction to 80 degrees, flexion 70 
degrees, extension 30 degrees, internal rotation 40 degrees, 
external rotation 45 degrees.  The left elbow actively flexed 
to 50 degrees, extended to 110 degrees, supinated to 45 
degrees, and pronated to 80 degrees.

The veteran was afforded an audiological examination by VA in 
March 1994.  Pure tone thresholds in the right ear were 50, 
85, 105+ and, 105+ decibels (dB), at 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz), for an average of 86+ dB.  Pure tone 
thresholds in the left ear were 25, 20, 40, and 40 dB, at 
1,000, 2,000, 3,000, and 4,000 Hz, for an average of 32 dB.  
Speech discrimination ability was 30 percent in the right ear 
and 90 percent in the left ear.  It was noted that the 
veteran reported the presence of a bilateral, high-pitched, 
severely loud, constant tonal tinnitus which began while was 
in service.  Results of audiological testing were interpreted 
as showing a moderate to profound sensorineural hearing loss 
on the right and a mild sensorineural hearing loss on the 
left.

A VA examination of the veteran's left upper extremity was 
performed in April 1996.  He indicated that he had initially 
worked as forklift operator after service; for the past four 
years, he had worked in the house cleaning department of a VA 
hospital.  On clinical inspection, he reported partial loss 
of use of the left shoulder and left elbow.  There was no 
muscle atrophy of the left arm, indicating that the appellant 
used it almost equally as he did the right arm.  It was noted 
that he was right handed.  There was normal range of motion 
of the left shoulder and left elbow, but the veteran moved 
the joints rather slowly and carefully.  The assessment was 
that residuals of shrapnel wounds of the left shoulder and 
left elbow had produced little, if any, functional loss; 
however, early changes of rheumatoid arthritis were beginning 
to cause some functional loss.

On a VA orthopedic examination in April 1999, the veteran 
reported that his current symptoms included pain and 
stiffness of the left shoulder, as well as occasional 
stiffness and swelling of the left elbow.  It was noted that 
the veteran had been experiencing worsening symptoms 
affecting multiple joints in his body for the past several 
years and had been diagnosed as having rheumatoid arthritis.  
Clinical inspection disclosed a scar over the posterior left 
shoulder, which was healed by secondary intention and deeply 
tender, but not adherent to deeper structures.  Also noted 
was a scar of the left elbow, which was nontender and 
nonadherent to deeper structures.  

Clinical inspection further revealed that the left shoulder 
had no swelling or erythema.  Active range of motion of the 
left shoulder was limited as follows:  forward flexion 110 
degrees, abduction 100 degrees, internal rotation 80 degrees, 
and external rotation 70 degrees.  The appellant had deep 
tenderness over the acromioclavicular joint, as well as over 
the anterior aspect of the glenohumeral articulation.  No 
swelling or tenderness of the left elbow was detected.  The 
left elbow flexed from 0 degrees to 145 degrees; the left 
forearm had active pronation of 80 degrees and supination of 
85 degrees.  X-ray examination of the left shoulder showed 
sclerotic arthritic changes of the acromioclavicular joint.  
There was a shrapnel fragment overlying the glenohumeral 
articulation.  The impressions included left 
acromioclavicular joint arthropathy signifying post-traumatic 
arthritis from shrapnel; mild post-traumatic arthritis of the 
left shoulder; and left elbow disability more likely due to 
rheumatoid pathology than trauma.

A VA examination of muscles was performed in April 1999.  The 
veteran reported constant pain of the left shoulder, with 
pain rated as 3 on scale of 0-10.  Left shoulder pain 
reportedly increased to 5 on a scale of 1-10, with attempts 
to raise the left shoulder, as well as with attempts to fully 
extend the left elbow.  Clinical inspection disclosed a scar 
of the posterior aspect of the left shoulder; also seen was a 
scar of the left olecranon area.  Range of motion of the left 
shoulder was as follows:  forward flexion 100 degrees, 
abduction 85 degrees, external rotation 60 degrees, with pain 
at the joint line of the left shoulder, and internal rotation 
50 degrees.  The left elbow exhibited -20 degrees of 
extension, and 125 degrees of flexion.  Left upper arm 
strength was graded as 4/5 on a 0-5 scale; left forearm 
strength was graded as 4/5 on a 0-5 scale.  The diagnoses 
included pain in the left shoulder, likely due to sequelae of 
the shrapnel wound and degenerative joint disease of the 
glenohumeral joint; and pain in the left elbow, likely due to 
scar of the left elbow following shrapnel wound and olecranon 
spur.

On VA audiological examination in April 1999, the veteran 
reported a constant, loud ringing-type tinnitus bilaterally.  
Pure tone thresholds in the right ear were 40, 100+, 100+ and 
100+ dB, at 1,000, 2,000, 3,000, and 4,000 Hz, for an average 
of 100+ dB.  Pure tone thresholds in the left ear were 20, 
25, 40, and 50 dB, at 1,000, 2,000, 3,000, and 4,000 Hz, for 
an average of 34 dB.  Speech discrimination ability was 42 
percent in the right ear and 88 percent in the left ear.  The 
assessment was that the right ear had a mildly moderate to 
profound sensorineural hearing loss; the left ear had a 
mildly moderate to severe sensorineural hearing loss

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

A.  Increased Ratings for Shell Fragment Wound Residuals of 
the Left Shoulder and Left Elbow

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1999).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

A 20 percent rating is warranted for limitation of motion of 
the arm of the minor extremity, at shoulder level.  A 20 
percent rating is also warranted for limitation of motion of 
the arm of the minor extremity midway between the side and 
shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the arm of the minor extremity to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

A noncompensable rating is warranted for limitation of 
flexion of the forearm of the minor extremity to 110 degrees.  
A 10 percent rating is warranted for limitation of flexion of 
the forearm of the minor extremity to 100 degrees.  A 20 
percent rating is warranted for limitation of flexion of the 
forearm of the minor extremity to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (1999).

A 10 percent rating is warranted for limitation of extension 
of the forearm of the minor extremity to 45 degrees.  A 10 
percent rating is also warranted for limitation of extension 
of the forearm of the minor extremity to 60 degrees.  A 20 
percent rating is warranted for limitation of extension of 
the forearm of the minor extremity to 75 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

It is asserted that higher ratings should be assigned for 
residuals of shell fragment wounds to the left shoulder and 
left elbow.  A review of the record discloses that shell 
fragment wounds eventually produced traumatic arthritic 
changes of the shoulder joint and elbow joint.  Traumatic 
arthritis is evaluated on the basis of limitation of motion 
of the affected joint.

With respect to the left shoulder, one of the two most recent 
examinations for purposes of rating left shoulder disability 
disclosed that the veteran achieved only 85 degrees of 
abduction, i.e., he was capable of reaching the arm to a 
point slightly less than shoulder level when performing 
abduction.  However, forward flexion was to above shoulder 
level on both examinations.  The currently assigned 20 
percent evaluation for limitation of motion of the minor arm 
reflects abduction to a point which lies in a range midway 
between the side and shoulder level.  In order to be entitled 
to assignment of a 30 percent rating, limitation of motion of 
the minor arm must be to no more than 25 degrees from the 
side.  This has not been demonstrated.

With respect to the left elbow, an examination in March 1994 
showed that the veteran, with attempts at active range of 
motion, attained only 50 degrees of flexion and 110 degrees 
of extension.  Limitation of the range of elbow motion to the 
extent described would support assignment of a 10 percent 
rating for limitation of flexion of the minor arm or a 40 
percent rating for limitation of extension of the minor arm.  
However, the Board emphasizes that all previous and 
subsequent examinations revealed that the veteran was capable 
of flexion of the elbow to at least 120 degrees and lacked no 
more than 20 degrees of full extension of the elbow.  Range 
of motion of the elbow is from 0 degrees to 145 degrees.  See 
38 C.F.R. §4.71 Plate I.  

Accordingly, the Board determines that the only reasonable 
conclusion from the available medical evidence is that the 
left elbow currently exhibits a noncompensable degree of 
limitation of motion.  The record supports assignment of a 10 
percent rating for traumatic arthritis of the left elbow 
under Diagnostic Code 5010.  However, in order to be entitled 
to a yet higher rating for left elbow disability, there must 
objectively demonstrated limitation of flexion of the minor 
arm to 90 degrees or limitation of extension of the minor arm 
to 75 degrees.  This has not been demonstrated.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, including joint pain from 
arthritis, on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, (1999).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
Part 4, § 4.40 (1999).

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant pain involving the 
left shoulder and left elbow and that pain produces 
functional limitations.  However, recent examinations did not 
indicate that the veteran winced or made other gestures 
indicating pain when he performed range of motion of the left 
shoulder or left elbow  Although there is some limitation of 
motion of joints affected by arthritis, at the same time, the 
veteran does not exhibit objectively demonstrated significant 
weakened movement, excess fatigability or incoordination.  
The Board finds it noteworthy that a VA physician, who 
examined the veteran's left upper extremity in recent years, 
determined that only minimal functional loss was produced by 
service-connected residuals of shell fragment wounds of the 
left shoulder or left elbow; rather, the assessment was that 
functional loss was attributable primarily to an evolving 
rheumatoid arthritis, a disorder for which service connection 
is not in effect.  In light of the foregoing, an increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (1999); Deluca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered certain other rating codes for 
evaluating residuals of shell fragment wounds of the left 
shoulder and the left elbow.  However, as discussed below, 
such rating codes, specifically, those for application to 
muscle damage, do not provide for assignment of a rating 
greater than the 20 percent currently assigned for left 
shoulder disability, or for a rating greater than the 10 
percent for left elbow disability, the latter of which the 
Board grants by this decision.  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

The Board notes that the criteria for evaluating damage from 
muscle injuries were revised, effective July 3, 1997, during 
the pendency of the veteran's appeal.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, in this instance, the pertinent regulations 
remained essentially unchanged, so that neither the old nor 
the revised rating criteria are more favorable to the 
appellant.  In any event, the Board has considered all 
pertinent rating criteria.

In this case, service medical records establish that the 
original injury to the back and left elbow did not produce 
damage to bone.  (Subsequent clinical records identify the 
affected area of the back as the left shoulder).  Retained 
shrapnel fragments are confined to soft tissue of the 
shoulder joint; there is no x-ray evidence of retained 
shrapnel fragments about the elbow joint.  Service medical 
records indicate that the veteran underwent relatively minor 
treatment measures for repair of shrapnel wounds, and did not 
require an extensive period of recuperation from his 
injuries.  Examinations over the years since service have not 
indicated any deformity of the left shoulder or left elbow.  
Significantly, motor power is well-maintained.  The 
description of the original injury indicates a penetrating 
wound of the soft tissues of the left shoulder; however, the 
shrapnel wound to the left elbow did not involve any 
significant injury to affected muscles.

In all, no more than moderate damage of the affected muscles 
of the left shoulder is demonstrated, while no more than 
slight damage of affected muscles of the left elbow is 
demonstrated.  Moderate impairment of Muscle Group IV 
involving the left shoulder warrants assignment of no more 
than a 10 percent rating under Diagnostic Code 5304.  Slight 
impairment of Muscle Group VI involving the left elbow 
warrants assignment of no more than a noncompensable rating 
under Diagnostic Code 5306.  


The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Here, 
disability from injuries the appellant sustained to the 
muscles and joints of the left shoulder and left elbow 
overlap to a great extent.  Accordingly, it would constitute 
the prohibited practice of "pyramiding" to rate left 
shoulder and left elbow shell fragment wound residuals on the 
basis of both traumatic arthritis and muscle injury.  

B.  Increased Ratings for Shell Fragment Wound Scars of the 
Left Shoulder and Left Elbow

The medical evidence demonstrates that shell fragment wound 
scars of the left shoulder and left elbow are neither poorly 
nourished nor ulcerated nor in any way impede motion or 
function of the left shoulder or left elbow.  The most recent 
examination for rating purposes disclosed that the wound scar 
of the left shoulder is quite tender, while the wound scar of 
the left elbow remains nontender.  Accordingly, compensable 
ratings may not be assigned for either wound scar on the 
basis of ulceration or poor nourishment, under Diagnostic 
Code 7803 or the basis of limitation of function of an 
affected body part, under Diagnostic Code 7805.  As well, a 
compensable rating may not be assigned for the left elbow 
scar, under Diagnostic Code 7804, for application to scars 
which are tender and painful to objective demonstration.  
However, a 10 percent rating may be assigned for the left 
shoulder scar, under Diagnostic Code 7804 since an examiner 
found that scar to be quite tender.  


In summary, a separate compensable 10 percent rating is 
assigned for a shell fragment wound scar of the left 
shoulder.  However, a separate compensable rating is not 
granted for a shell fragment wound scar of the left elbow.  
The Court has determined that disability stemming from muscle 
injury and from scars may be evaluated separately.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the 
assignment of one separate compensable rating in this 
instance does not constitute the practice of pyramiding.

C.  Increased Rating for Bilateral Hearing Loss

The Board notes that that portion of the VA disability rating 
schedule concerning diseases of the ear was amended effective 
June 10, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a change occurs 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the amendments to the rating schedule for 
diseases of the ear do not constitute any change in the 
rating criteria for bilateral defective hearing.  The 
substantive rating criteria are identical.  Therefore, no 
determination as to which set of disability rating criteria--
those in effect prior to June 10, 1999 or those in effect as 
of June 10, 1999--is necessary.


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected bilateral defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Codes 6100 to 6110 (effective prior to and on and after June 
10, 1999).

The results of the most recent VA audiological examinations 
for rating purposes correspond to Level XI hearing in the 
right ear and Level II in the left ear and do not support 
assignment of a rating greater than 10 percent.  38 C.F.R. 
Part 4, Diagnostic Code 6101 (effective prior to and on and 
after June 10, 1999).

The Board does not dispute the assertion that the veteran has 
difficulty hearing.  However, it is pertinent to note that 
the assignment of disability ratings for hearing impairment 
is derived by mechanical application of the rating schedule 
to the numeric designations assigned after the audiometric 
evaluations are rendered.  Lendenmann v. Principi, 
3 Vet.App. 345 (1992).  In this case, the criteria for 
assignment of a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  


C.  Extraschedular Consideration

The veteran's representative has raised the matter of 
entitlement to higher ratings, on an extraschedular basis, 
for all of the disorders which are the subjects of this 
appeal.  Governing criteria provide for the assignment of an 
extraschedular rating in an exceptional case where a 
schedular rating cannot adequately reflect the level of 
impairment from a particular disability. 38 C.F.R. 3.321 (b) 
(1999).  The basis for such a rating is an exceptional or 
unusual disability picture, with such related factors as 
frequent periods of hospitalization or marked interference 
with employment, as to render impractical the application of 
the regular schedular standards.

In this case, the RO has not adjudicated the matter of 
extraschedular evaluations for the disabilities for which the 
appellant seeks increased ratings.  As to disabilities listed 
in issues numbered 1 through 5 on the title page of this 
decision, the Board is precluded from addressing this matter 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 157 (1996).  The 
appellant, of course, may raise the issue of an increased 
rating on an extraschedular basis for these disorders at the 
RO.  Tinnitus, the disability listed in issue number 6 on the 
title page of this decision, is addressed in a remand at the 
end of this decision.  



ORDER

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left shoulder is denied.

2.  Entitlement to a separate 10 percent rating for a shell 
fragment wound scar of the left shoulder is granted, subject 
to governing criteria pertaining to the payment of monetary 
awards.

3.  Entitlement to a 10 percent rating for residuals of a 
shell fragment wound to the left elbow is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.

4.  Entitlement to a separate compensable rating for a shell 
fragment wound scar of the left elbow is denied.

5.  Entitlement to an increased rating for bilateral hearing 
loss is denied.



REMAND

It is the opinion of the undersigned Member of the Board that 
when entitlement to an increased rating for a service-
connected disability, on an extraschedular basis is claimed, 
it must first be raised and adjudicated at the RO before the 
Board may decide the issue on appeal.  This is why the 
veteran and his representative have been advised to pursue an 
extraschedular rating for any of the other five disorders, in 
the first instance, at the RO.  

However, as regards the rating for tinnitus, there is a 
distinction.  Here, the RO has currently assigned a 10 
percent rating for tinnitus, an evaluation which is separate 
from that assigned for bilateral hearing loss.  The 10 
percent rating is the highest schedular evaluation provided 
for tinnitus in VA's rating schedule.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  A rating for tinnitus greater 
than 10 percent can be assigned only on an extraschedular 
basis.  Where the sole basis for a grant of an increased 
rating for a service-connected disorder is on an 
extraschedular basis, the failure of the RO to take up that 
question in connection with an increased rating appeal 
requires remand.


Accordingly, the issue of entitlement to an increased rating 
for tinnitus is REMANDED for the following action:

The RO should readjudicate the issue of 
an increased rating for tinnitus on an 
extraschedular basis.   If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

